Grace, J.
(dissenting.) Section 7607, Comp. Laws 1913, provides: “A trial is the judicial examination of the issues between the parties, whether they are issues of law or of fact.” Section 7608, so far as material to this case, provides: “An issue of law must be tried by the court or by the judge. An issue of fact in an action for the recovery of *624money only or of specific real or personal property must be tried by a jury, unless a jury is waived, as provided in § 7637, or a reference is ordered, as provided in §§ 7645 and 7646.”
That part of the trial court’s instructions which is most material for our consideration reads thus: “Tour first duty will be to determine from the evidence in this case as to whether or not the plaintiff was engaged in handling freight destined to another state. If the plaintiff, when the accident occurred, was employed in the handling of shipments of freight that were to pass out of the state of North Dakota and enter another state, then he was employed in interstate commerce, and the consequent rights and liabilities arose under the Federal Employers’ Liability Act. If, on the other hand, you should find that the freight or shipment he was handling at the time of the accident or injury was destined to some point within the state of North Dakota, then it would not come within the Federal Employers’ Liability Act, and the plaintiff would not be entitled to recover in this case. This is the first question for you to determine. Should you find that the shipment of freight which the plaintiff was handling at the time of the accident or injury was destined to some point within the state of North Dakota, then it would be your duty to render a verdict in favor of the defendant, and you need not go any further. Should you, on the other hand, find from the evidence in this case that the freight the plaintiff was handling at the time the injury occurred was destined to some point in another state beyond the state of North Dakota, then you would proceed to take up the question of negligence.”
It is presumed that the jury followed the instructions of law, as given it by the court, and in this case it conclusively appears that those instructions were implicitly followed by the jury. If this is true, and we think it is, there never has been a trial upon the real issues of fact in this case. There has never been a trial upon plaintiff’s real cause of action, —that wrong which was done him by the negligence of the defendant. That, and that alone, is the cause of action in this case. It is the only cause of action. Whether the plaintiff was injured while engaged in interstate ’ or intrastate commerce are solely questions relating to the remedy, and not to the cause of action. Whether the plaintiff was pursuing a proper remedy was a question of law for the court to decide, and not a question of fact for the jury. If the court were satisfied from the *625evidence that the commerce engaged in at the time of the injury was not interstate in character, it should have so decided, so that the questions of fact involved in the case, including defendant’s negligence and the damages sustained by plaintiff by reason of the injury, might have been determined, which, of course, has not been done. It was not necessary for the plaintiff to plead the law of this state applicable to the situation, in order to derive the benefit thereof. All that was necessary upon his part was to plead and prove facts entitling him to recover, and the law of the state becomes immediately applicable without the pleading of it.
The plaintiff’s application and motion in this case, while in the nature of a motion for a new trial, was not, in fact, such. It was really an application to have the merits of the case determined in the first instance, or for the first time, and not for a new trial. In other words, it merely called the attention of the court to a duty which it should have performed in the course of the trial, that is, to eliminate the question of interstate commerce; for the evidence must have shown beyond any doubt that the act performed by plaintiff was one of intrastate commerce. This was clearly shown by the bill of lading or the history of the shipment. There could be no dispute upon this point, because defendant’s records must have shown that the gravestone was billed to be shipped from Fargo to Walhalla, North Dakota. Under the instruction given by the court, the question of plaintiff’s injuries, the damages he suffered thereby, the negligence of the defendant, or any other question of fact, never reached the jury in this case. The court precluded that, for the plain meaning of the instruction of the court is not difficult to discern. The plain meaning of that instruction is that the jury were required, first, to find whether the act which plaintiff was doing when injured was intrastate commerce, or, conversely stated, was not interstate commerce. This was the first question to be determined by the jury under the instruction given it by the court. They were instructed, in effect, that if they found the act to be one of intrastate commerce they need not go any further and should return a verdict in favor of the defendant. The jury did find the act to be one of intrastate commerce. It did this by answering the special questions submitted to it. That was the first question it determined, and it did not go any further. Therefore, any other question never reached the jury, and there was no trial upon the real issues of fact in the case. *626There was no trial upon the wrong which was done plaintiff; there was no trial upon the amount of damages he sustained, nor upon the negligence of defendant, for it must be kept strictly in mind that the court told the jury, in effect, that if it found that the freight which the plaintiff was handling at the time of the injury was destined to some point in another state beyond the state of North Dakota, then it could proceed to take up the question of negligence. It is clear that no question, excepting the one single question relating to the remedy, was passed upon by the jury, — and upon this it had no right or authority to pass. Further reasoning would be superfluous for the purpose of demonstrating or making clear this point. The general verdict returned in favor of the defendant did not decide any issues of this case, nor any of the facts of this ease, excepting that the defendant at the time of the injury was engaged in intrastate commerce, and this was not a question of fact for the jury, but of law for the court. The general verdict in this case in no way strengthens the position of defendant. There was, in fact, no trial under the sections of the statute as above set forth.
The motion of the plaintiff should have been granted and the case placed upon the calendar for, not a new trial, but for a trial in the first-instance, as it really never has been properly tried upon any of the issues of law and certainly has been tried upon none of the issues of fact, as clearly appears from what has above been said.